DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the metrology targets and in-device targets of claims 1 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, it is not clear how a recipe for metrology is determined by a hardware computer system using both the metrology target measurements and in-device metrology measurements.  The specification discloses a “target” in Fig. 10, but does not disclose using both “metrology target” and “in-device target”.  In para 0273, “in-device target” is first discussed, but the paragraph merely reiterates the claim language and does not disclose with sufficient detail how both the metrology target measurement and in-device metrology measurements are used.  
	The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to the abstract idea of creating a mathematical representation of a structure.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional 
Claims 1 and 11 recite, in part, a method of determining by a hardware computer system, a recipe for metrology using both the metrology target measurements and in-device metrology measurements.  The determining a recipe for metrology by a computer from measurements merely employ mathematical relationships to manipulate existing information to generate additional information to represent a parameter for a monitoring of a process and/or for a controlling of a process.   These steps describe the concept of gathering and combining data, which corresponds to concepts identified by abstract ideas by the courts such as a mathematical procedure for converting one form of numerical representation to another in Benson (Benson, 409 U.S. at 63) or mathematical algorithms to manipulate existing information to generate additional information in Digitech (Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir 2014)).  
The claims do not include additional elements that integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and in combination do not amount to the claims as a whole that is significantly more than the abstract idea.   The claims recite the step of obtaining measurement from metrology targets and obtaining measurements from in-device targets.  The step does not impose a meaningful limit on the judicial exception, mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea are not indicative of integration into a practical application.  Individually, such step is well understood to be routine and conventional in the lithography area. Taken as a combination, the step adds nothing more than what is present when the steps are considered individually.  
Claims 2-5 and 7 are dependent on claims 1 or 6, and include all limitations of claims 1 or 6.  Therefore, claims 2-5, and 7 recite the same abstract idea, and they do not include 
Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter by reciting “a computer program product comprising instructions”. “Since claims are given their broadest reasonable interpretation consistent with the specification, and the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Thus, a claim drawn to such a computer program product comprising instructions that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsiatmas et al. (Tsiatmas) (2019/0049859).
	Regarding claim 1, Tsiatmas discloses a method comprising: obtaining measurements from metrology targets, the metrology targets positioned on a substrate (para 0243, “pattern specially designed or selected for measurement purposes (such as a non-product target)”, para 0259, “on-product target…using an electron beam measuring apparatus”); obtaining measurements from in-device targets, the in-device targets positioned on the substrate (para 0243, “within..a plurality of dies across the substrate”, para 0259, “non-product target…using a diffracted electromagnetic radiation measurement apparatus”); and determining, by a hardware computer system using both the metrology target measurements and in-device metrology measurements, a recipe for metrology (para 0259, “measurement acquisition strategy is being determined”).
	Regarding claim 3, Tsiatmas discloses wherein the metrology measurements are a symmetrical part of a measurement in a pupil plane (1035, Fig. 10A, para 0128).
Regarding claim 4, Tsiatmas discloses wherein the metrology measurements are an anti-symmetrical part of a measurement in a pupil plane (1065, Fig. 10B, para 0134).
Regarding claim 5, Tsiatmas discloses wherein the metrology measurements are a symmetrical and an anti-symmetrical part of a measurement in a pupil plane (1060, Fig. 10B, para 0133).
	Regarding claim 6, Tsiatmas discloses a computer program product comprising instructions therein, the instructions, upon execution by a computer system (para 0012, 0290-0295), configured to cause the computer system to at least: obtain measurement results from metrology targets, the metrology targets positioned on a substrate (para 0243, 0259); .

Claim(s) 1, 2, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Quintanilha et al. (Quintanilha) (CN 106462078-A, translation provided with the Office Action, the page numbers refer to the translation).
Regarding claim 1, Quintanilha discloses a method (abstract) comprising: obtaining measurements from metrology targets (600, T2, Fig. 3, 6 and 7, pages 7, 8, 12), the metrology targets positioned on a substrate (W); obtaining measurements from in-device targets (604, T1, Fig. 3, 6 and 7, pages 7, 8, 12), the in-device targets positioned on the substrate; and determining, by a hardware computer system (page 15) using both the metrology target measurements and in-device metrology measurements, a recipe for metrology (page 7, 8, 12, 13, overlay measurement).
Regarding claim 6, Quintanilha discloses a computer program product comprising instructions therein, the instructions, upon execution by a computer system (page 15), configured to cause the computer system to at least: obtain measurement results from metrology targets (600, T2, Fig. 3, 6 and 7, pages 7, 8, 12), the metrology targets positioned on a substrate (W); obtain measurement results from in-device targets, the in-device targets positioned on the substrate (604, T1, Fig. 3, 6 and 7, pages 7, 8, 12); and determine, using both the metrology target measurements and in-device metrology measurements, a recipe for metrology (page 7, 8, 12, 13, overlay measurement).
Regarding claims 2 and 7, Quintanilha discloses wherein the metrology targets are in close proximity with the in-device targets.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiatmas et al. (Tsiatmas).
Tsiatmas discloses the claimed invention as discussed above.  Although Tsaitmas does not disclose explicitly that the metrology targets are in close proximity with the in-device targets, Tsaitmas discloses in para 0243 that multiple copies of a target may be placed on many places across a substrate.  Therefore it would have obvious to one of ordinary skill in the art to arrange the metrology target in close proximity with the in-device targets in order for the metrology target to provide data and parameter regarding the device pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        February 10, 2022